 Ill 'theMatterOf STERLING ENGINE COMPANYandUNITEDAUTOMO-BILE,AIRCRAFT & AGRICULTURALIMPLEMENT WORKERS OF AMERICA,C.I.O. 1 1Case No. R-3797.-Decided May 22, 1942Jurisdiction:marine engine manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition until certified by the Board ; contractentered into after notice of petitioner's claim to representation and filing ofpetition, no bar; eligibilitydeterminedby current payroll despite petitioner'srequest that payroll immediately preceding the date of the hearing be used;-election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, including employees of the shipping department, timekeepers, produc-tion clerks, and work on group leaders who do not have authority to hire ordischarge or to recommend such action, but excluding supervisory employeeswho have authority to hire or discharge or to recommend such action, andoffice and plant protection employees ; stipulation as toMr. Frank G. Raichle,of Buffalo, N. Y., for the Company.Mr. Kdward D. Flaherty,of Buffalo, N. Y., for the C. 1. 0.Mr. Herbert J. Schifjhauer,of Buffalo, N. Y., forthe Federated.Mr. Marvin C. Wa/el,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Automobile, Aircraft & Agri-cultural Implement Workers of America, C. I. 0., herein called theC. I. 0., alleging that a question affecting commerce had arisen con-cerning the representation of employees of Sterling Engine Company,Buffalo, New York, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due no-tice before Peter J. Crotty, Trial Examiner.Said hearing was heldat Buffalo, New York, on April 29, 1942.The Company, the C. I. 0.,and Federated Industrial Union, herein called the Federated, ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence41N L.Il.B,No 40191 192DECISIONSOF NATIONALLABOR RELATIONS BOARDbearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSterling Engine Company is a New York Corporation, engaged atBuffalo, New York, in the manufacture of marine engines.During1941 the Company purchased raw materials valued at approximately$3,425,000, about 57 percent of which represented shipments receivedfrom points outside the State of New York.During the same period,theCompany manufactured products valued at approximately$3,319,000.For the purpose of this proceeding, the Company admits that it isengaged in commerce within the meaning of the National LaborRelations Act.H. THE ORGANIZATIONS INVOLVEDUnited Automobile, Aircraft & Agricultural Implement Workersof America, affiliated with the Congress of Industrial Organizations,and Federated Industrial Union are labor organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 30, 1941, the Company and the Federated entered into acollective bargaining agreement, recognizing the Federated as the solebargaining agent "for the factory employees of the Company (exceptthose who are supervisory employees with authority to hire or dis-charge or recommend such action, and watchmen)."The agreementwas to remain in effect until May 1, 1942, and was to be automaticallyrenewed from year to year thereafter unless terminated by eitherparty upon at least 30 days' notice prior to the expiration date.OnMarch 9, 1942, the C. I. O. advised the Company by letter that itrepresented a majority of the Company's employees 1 and requesteda conference for the purpose of negotiating a collective bargainingagreement.On March 10 the Company advised the C. I. O. of theexistence of its agreement with the Federated and refused to recog-nize the C. I. O. until the latter was certified by the Board.OnMarch 17, 1942, the C. I. O. filed its petition herein.The Companyand the Federated, on April 13, 1942, entered into a new agreementto remain in effect from that date to May 1, 1943.1 The C. I. O. did not specify which classes or groups of employees it claimed torepresent. STERLING ENGINECOMPANY193The Federated contends that the agreement of April 13, 1942, con-stitutes a bar to a present investigation and determination of rep-resentatives.However, inasmuch as notice of the C. I. O.'s claimwas transmitted-to the Company, and the C. I. O.'s petition hereinwas filed, prior to the execution of the 1942 agreement, we hold thatthe contract executed on April 13, 1942, is not a bar to this pro-ceeding.2the hearing, shows that the C. I. O. represents' a substantial numberof employees in the unit hereinafter found appropriate 3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with a stipulation of the parties, we find that allproduction and, maintenance employees of the Company, includingemployees of the shipping department, timekeepers, production clerks,and work or group leaders who do not have authority to hire or dis-charge or to recommend such action, but excluding supervisory em-ployees who have authority to hire or discharge or to recommend suchaction, and office and plant protection employees, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section,9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be, resolved by an election by secret ballot. , TheC. I. O. requested that eligibility to vote be determined by the payroll immediately preceding the date of the hearing, desiring thus toexclude employees who have been hired since that date.Neither theCompany nor the Federated took any position with respect to theeligibility date.In the absence of a compelling reason for departingfrom our usual practice, we shall direct that the employees of theCompany eligible to vote in the election shall be those in the appro-priate unit who were employed during the pay-roll period immediately2CfMatterofAlabamaDry Doc!and Shipbuilding CoandMobileMetal TradesCouncil, affiliated ioith the American Federation of Labor,39 N L R R 9943The Regional Director reported that the C I 0 submitted 292 designation cards,240 of which bore signatures which appeared to be genuine and corresponded to thenames of persons within the requested unit appearing on the Company'spay roll ofMarch 22,1942One hundred'fifty-nine of the cards were dated in 1942,2 in 1941,and 79 were undatedA witness at the hearing stated that.the Company employedbetween 550and 575 employees on April 12,1942The Regional Director further re-ported that the claims of representation of the Federated were not investigated becauseof its April 30,'1941, agreement with the Company.463s92-42-vol 41-13 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreceding the date of, the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining withSterling Engine Company, Buffalo, New York, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Third Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV above, whowere employed by the Company during the pay-roll period immedi-ately preceding the date of this Direction, including any such em-ployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding any whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by United Automobile, Aircraft & Agri-cultural Implement Workers of America, C. I. O., or by FederatedIndustrial Union, for the purposes of collective bargaining, or byneither.MR. GERARD D. REILLY took no part in the consideration, of the aboveDecision and Direction of Election. In the Matter Of STERLING ENGINE COMPANYandUNITED AUTOMOBILE,-AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, C. I. O.Case No. R-3797CERTIFICATION OF REPRESENTATIVESJune 102, 1942On May 22, 1942, the National Labor Relations Board issued itsDecision and Direction of Election in the above-entitled proceeding.'-Pursuant to the Direction of Election an election by secret ballotwas conducted on June 5, 1942, under the direction and supervisionof the Regional Director for the Third Region (Buffalo, New York).On June 6, 1942, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued an Election Report, copies ofwhich were duly served upon the parties.No objections to the con-duct of the ballot or to the Election Report were filed by any ofthe parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list___________________________________559Total ballots cast________________________________________495Total ballots challenged__________________________________5Total blank ballots_______________________________________0Total void ballots________________________________________1Total valid votes counted_________________________________489Votes cast for Federated Industrial Union________________208Votes cast for United Automobile, Aircraft & AgriculturalImplement Workers of America, C. I. O_________________259Votes cast for neither____________________________________22By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that United Automobile, Aircraft & Agricul-tural Implement Workers of America, affiliated with the Congress of141 N.L.R B 19141 N. L. R. B, No 40a.195 196DECISIONS OF NATIONALLABOR RELATIONS BOARDIndustrialOrganizations, has been designated and selected by amajority of all production and maintenance employees of SterlingEngine Company, Buffalo, New York, including employees of theshipping department, timekeepers, production clerks, and work orgroup leaders who do not have authority to hire or discharge or torecommend such action, but excluding supervisory employees whohave authority to hire or discharge or to recommend such action, andoffice and plant protection employees, as their representative for thepurposes of collective bargaining, and that pursuant to the provisionsof Section 9 (a) of the National Labor Relations Act, United Auto-mobile,Aircraft & Agricultural Implement Workers of America,affiliated with the Congress of Industrial Organizations, is the exclu-sive, representative of all such employees for the purposes of collec-tive bargaining, with respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.